EXHIBIT 10.15A

 

GROUND LEASE

 

This GROUND LEASE AGREEMENT (“Lease”) is made this                day of
                      , 2005, by and between CLARK G. RUSSELL and JEAN M.
RUSSELL, Trustees of “THE CLARK AND JEAN RUSSELL FAMILY TRUST” (hereinafter
called “Landlord”), and JACOBS ENTERTAINMENT, INC., a Delaware corporation
(hereinafter called “Tenant”).

 

WITNESSETH:

 

1.                                      LEASED PREMISES.

 

A.                                   Leased Premises.  Landlord is the owner of
certain real property situated in Carson City, State of Nevada, having a street
address of 2171 Highway 50 East, consisting of approximately 17.67 acres,
Assessor’s Parcel Number 8-152-15, more particularly described and shown on
Exhibit “A”, attached hereto and incorporated herein (the “Leased Premises”). 
Landlord and Tenant acknowledge and agree that at the time of this Lease various
buildings and other improvements exist on, under or above the Leased Premises, a
schedule of which is attached to this Lease as Exhibit “B”, attached hereto and
incorporated herein (collectively, the “Improvements”).

 

B.                                     Lease.  Landlord leases to Tenant, and
Tenant leases from Landlord, the Leased Premises.

 

C.                                     As-Is.  Except as set out in this Lease
to the contrary, Landlord disclaims any representations or warranties with
respect to the Leased Premises and Tenant acknowledges that the Leased Premises
are leased to Tenant in an As-Is condition.

 

D.                                    Severance of Improvements.  Landlord
represents and warrants to Tenant that the Improvements are not part of the
Leased Premises and that legal title to such Improvements has been severed from
the legal title to the Leased Premises by virtue of that certain Affidavit of
Conversion dated                       and filed of record in the
                  records of               County, Nevada as Instrument
No.             , an unrecorded copy of which is attached hereto as Exhibit “C”
and incorporated herein as if set out word for word.  Landlord and Tenant agree
that upon recording of the Affidavit of Conversion, a recorded copy of such
document shall be substituted in replacement of the unrecorded version. 
Landlord further represents and warrants to Tenant that legal title to the
Improvements is vested with Capital City Entertainment, Inc., a Nevada
corporation.  Landlord hereby disclaims any claim to title to the Improvements
or to any lien rights in same.

 

E.                                    Adjacent Property.

 

(1)                                  Landlord represents to Tenant that Landlord
believes in good faith that Landlord has the right, pursuant to a written
agreement with the Nevada Department of Transportation (“NDOT”) to purchase that
certain seven (7) acre tract of land situated adjacent to the Leased Premises
(the “Adjacent Tract”), a depiction and legal description of which is attached
hereto and incorporated herein as Exhibit “D”, as if set out word for word.

 

1

--------------------------------------------------------------------------------


 

(2)                                  Landlord agrees with Tenant that if the
Adjacent Tract becomes available for purchase, Landlord will exercise its best
efforts to promptly consummate the purchase of the Adjacent Tract (and to
promptly and fully advise Tenant in writing as to the status of such efforts as
well as the time and date of the closing of such purchase).

 

(3)                                  Landlord and Tenant further agree that upon
the consummation of the purchase of the Adjacent Tract, such Adjacent Tract
shall become part of the Leased Premises (and this Lease shall be amended by
written agreement executed by Tenant and Landlord to reflect the addition of the
Adjacent Tract to the Leased Premises).

 

(4)                                  Upon the addition of the Adjacent Tract to
the Leased Premises, the Annual Rent defined and described in Section 4, below
shall be increased by an amount determined as follows:

 

(i)                                     In the event the Adjacent Tract Option
is exercised during the Initial Term, the Annual Rent shall be increased by the
amount paid actually by Landlord to NDOT as the purchase price for the Adjacent
Tract (as evidenced by the Purchaser’s Settlement Statement or such other
similar instrument utilized by the title company at the closing of same)
multiplied by an annualized “capitalization rate” of eight percent (8%)(By way
of illustration only:  assuming a purchase price of $2,000,000.00 and the
annualized capitalization rate of 8%, the annual rent amount resulting from the
formula set out in this subpart (bb) would be $160,000.00 [$2,000,000.00 x
.08=$160,000.00]).

 

(ii)                                In the event the Adjacent Tract Option is
exercised during either the First Extension Term or the Second Extension Term,
the Annual Rent shall be increased pursuant to the same alternatives identified
in subsection 1.E.(4)(i), above.

 

(iii)                             Notwithstanding the above, any amounts due for
Annual Rent in relation to the Adjacent Tract shall be prorated in accordance
with Section 4.D., below.

 

(iv)   After the expiration of the Initial Term (or the expiration of the First
Extension Term, in the event the Adjacent Tract Option is exercised in such
extension term), the Annual Rent shall be determined in accordance with Sections
4.B. and 4.C., as applicable.

 

2.                                      CONTROL OF LEASED PREMISES.

 

Tenant, during the Term of this Lease, shall have exclusive control of the
Leased Premises, and Landlord shall take no action pertaining to the Leased
Premises (including the construction of new, or the alteration of existing,
structures on the Leased Premises) without the prior written consent of Tenant
subject to the provisions hereof which require or allow Landlord to take action
with respect to the Leased Premises.

 

2

--------------------------------------------------------------------------------


 

3.                                      TERM.

 

A.                                   Initial Term.  The initial Term of this
Lease shall commence on                                   , and shall continue
for ten (10) calendar years, having a termination date of
                           (the “Initial Term”).

 

B.                                     First Extension Term.  Tenant shall have
the exclusive, non-revocable right and option, at Tenant’s sole election, to
extend the Initial Term of this Lease (the “First Extension Right”) for an
additional term of ten (10) years (the “First Extension Term”).  Tenant may
exercise the First Extension Right by giving notice to Landlord of its intention
so to do at least six (6) months prior to the expiration of the Initial Term. 
The First Extension Term shall be upon all of the terms and conditions set out
in this Lease.

 

C.                                     Second Extension Term.  Tenant shall have
the exclusive, non-revocable right and option, at Tenant’s sole election, to
extend the First Extension Term of this Lease (the “Second Extension Right”) for
an additional term of ten (10) years (the “Second Extension Term”).  Tenant may
exercise the Second Extension Right by giving notice to Landlord of its
intention so to do at least six (6) months prior to the expiration of the First
Extension Term.  The Second Extension Term shall be upon all of the terms and
conditions set out in this Lease.

 

D.                                    Term Defined.  For purposes of this Lease,
any reference to “Term” shall mean the Initial Term, the First Extension Term or
the Second Extension Term, as the context requires as determined by Tenant, in
Tenant’s discretion.

 

4.                                      RENT.  The annual rent to be paid to
Landlord by Tenant under the Lease (the “Annual Rent”) shall be as follows:

 

A.                                 Initial Term.  During the Initial Term,
Tenant agrees to pay to Landlord as an Annual Rent for the use and occupancy of
the Leased Premises, as follows:

 

(1)                                  Years
1-5:                                            $250,000.00 per year

 

(2)                                  Years
6-10:                                      $300,000.00 per year

 

B.                                     First Extension Term.  The Annual Rent to
be paid to Landlord during the First Extension Term shall be calculated as
follows:

 

(1)                                  Years 1-5:   The Annual Rent for Years 1-5
of the First Extension Term shall be the First Extension Term MAI Valuation
Rate.

 

(2)                                  Years 6-10:  The Annual Rent for Years 6-10
shall be calculated by taking the amount of Annual Rent paid for Year 5 of the
First Extension Term multiplied by the CPI Escalation Factor existing on the
first day of the sixth year of the First Extension Term.

 

(3)                                  First Extension Term MAI Valuation Rate
Defined.  For purposes of this Lease, the term “First Extension Term MAI
Valuation Rate” shall mean the ground lease rental rate agreed to by Landlord
and Tenant, but if they cannot

 

3

--------------------------------------------------------------------------------


 

agree, then the fair market value ground lease rate for the Leased Premises
(based on the fair market value of the Leased Premises and rental rates for
ground leases in Carson City, Nevada) as determined by an Appraisal Team,
selected as set forth in Section 31.F. The valuation appraisal described in this
Section 4.B.(3) shall be in writing and shall be conducted and prepared in
accordance with MAI standards and methodologies and be based on a valuation date
which is not more than 60 days prior to the commencement of the First Extension
Term.   Such valuation appraisal shall exclude the value of all Improvements (as
well as any additions to the Improvements as may have been constructed on the
Leased Premises after the commencement date of this Lease and shall further
exclude the value of any existing lease on the Leased Premises, including this
Lease, or extension rights to this Lease, such that it is appraised as
unencumbered real property).

 

C.                                   Second Extension Term.  The Annual Rent to
be paid to Landlord during the Second Extension Term shall be calculated as
follows:

 

(1)                                  Years 1-5: The Annual Rent for Years 1-5 of
the Second Extension Term shall be the Second Extension Term MAI Valuation Rate.

 

(2)                                  Years 6-10: The Annual Rent for Years 6-10
shall be calculated by taking the amount of Annual Rent paid for Year 5 of the
Second Extension Term multiplied by the CPI Escalation Factor existing on the
first day of the sixth year of the Second Extension Term.

 

(3)                                  Second Extension Term MAI Valuation Rate
Defined.  For purposes of this Lease, the term “Second Extension Term MAI
Valuation Rate” shall mean the ground lease rental rate agreed to by Landlord
and Tenant, but if they cannot agree, then the fair market value ground lease
rate of the Leased Premises (based on the fair market value of the Leased
Premises and rental rates for ground leases in Carson City, Nevada) as
determined by an Appraisal Team, selected as set forth in Section 31.F. The
valuation appraisal described in this Section 4.C.(3) shall be in writing and
shall be conducted and prepared in accordance with MAI standards and
methodologies and be based on a valuation date which is not more than 60 days
prior to the commencement of the Second Extension Term.   Such valuation
appraisal shall exclude the value of all Improvements (as well as any additions
to the Improvements as may have been constructed on the Leased Premises after
the commencement date of this Lease and shall further exclude the value of any
existing lease on the Leased Premises, including this Lease, or extension rights
to this Lease, such that it is appraised as unencumbered real property).

 

D.                                    Monthly Payment.  The Annual Rent
described above is to be paid in equal monthly installments in advance on the
first day of each and every calendar month of the Term.  The Annual Rent for any
other portion of the Term which is less than twelve (12) months shall be the
proration of the Annual Rent above which the number of months in such portion of
the Term bears to twelve (12).

 

4

--------------------------------------------------------------------------------


 

E.                                      Late Payment.  If, during the Term or
any extension thereof, any annual calendar time period, Tenant fails to pay the
Annual Rent on or before the tenth (10th) of the month, then such payments shall
bear interest from the first of the month of the lesser of the prime lending
rate of U.S. Bank, plus one percent (1%) or the highest rate allowed by the law
of the State of Nevada.

 

F.                                      Payments Location.  Payments of Annual
Rental shall be made to Landlord at the address specified in Section 14 hereof,
or at such other place as Landlord may from time to time in writing direct (not
less than thirty (30) days in advance of the date of the address change
effective date).

 

G.                                     No Security Deposit. Lessee shall not be
obligated to pay a security deposit in connection with this Lease.

 

H.                                    No Set Off.  Annual Rent, and all other
sums payable hereunder to or on behalf of Landlord shall be paid (except as
permitted herein otherwise or by applicable law) without notice or demand and
without set-off, counterclaim, abatement, suspension, deduction or defense.

 

I.                                         CPI Escalation Factor.  For purposes
of this Lease, the term “CPI Escalation Factor” shall mean that percentage
increase in the Consumer Price Index (“CPI”) established for the West Region of
the United States of America for the relevant immediately preceding twelve (12)
month time period as provided by the United States Bureau of Labor Statistics.

 

5.                                      TRIPLE NET LEASE.  Landlord and Tenant
agree that this Lease is a triple net lease as to the Leased Premises and except
as specifically referred herein, Landlord is not obligated to expend any funds
in connection with the operation of the Leased Premises.

 

6.                                      FIXTURES; EQUIPMENT.

 

A.                                   Tenant Equipment.  Tenant at its own
expense shall provide, install and maintain all trade fixtures, furniture and
equipment (collectively such furniture, fixtures and equipment, the “Equipment)
reasonably required in Tenant’s sole discretion to enable it to conduct its
business on the Leased Premises.  Such Equipment shall remain the property of
Tenant and Tenant may remove same at any time prior to the expiration or earlier
termination of the Term (and Tenant shall remove same within thirty (30) days of
the expiration or earlier termination of this Lease).

 

B.                                     Repair of Leased Premises.  Tenant shall
repair at its own expense any damage to the Leased Premises caused by the
removal of such Equipment.

 

C.                                     Disclaimer.  Landlord hereby expressly
disclaims and waives any rights (whether by Landlord’s lien laws or laws
concerning fixtures or otherwise) to the Equipment.

 

5

--------------------------------------------------------------------------------


 

7.                                      USE OF PREMISES.

 

Tenant may use the Leased Premises for any lawful purpose, and in particular
(but not limited to), the purpose of operating a hotel, motel, casino,
restaurant, bowling center and R.V. park.  Tenant shall conduct its business
insofar as the same relates to Tenant’s use and occupancy of the Leased Premises
in a lawful manner and in compliance with all governmental laws, rules,
regulations and orders applicable to the business of Tenant.  Landlord agrees to
promptly execute and deliver to Tenant, upon Tenant’s request, any and all forms
and documents, and to assist and cooperate with Tenant at Tenant’s expense, to
comply with the provisions of this Section 7.

 

8.                                      PAYMENT OF TAXES.

 

A.                                   Leased Premises.  Tenant agrees that it
shall pay before delinquency any real property taxes and special assessments for
public improvements levied or assessed against the Leased Premises and payable
during the Term.  Such taxes which are to be paid by Tenant shall be prorated
with respect to any taxes levied for a fiscal tax year extending beyond the end
of the Term such that Tenant shall pay only such portion of taxes as the portion
of the fiscal tax year preceding the end of the Term bears to the entire fiscal
tax year.

 

B.                                     Exclusions.  Nothing contained in this
Lease shall require Tenant to pay any franchise, corporate, estate, inheritance,
succession, stamp, transfer, use, income or excess profits tax of Landlord.

 

C.                                     Special Assessments.  In the event any
additional tax or any special assessment is levied or assessed against the
Leased Premises, which such additional tax or special assessment becomes due and
payable in whole or in part during the Term, Tenant shall pay in a timely manner
such part of the tax or assessment that becomes due and payable during the Term.

 

D.                                    Tenant’s Property.  Tenant shall also pay
before delinquency any and all taxes and assessments levied or assessed, and
becoming payable during the Term, against Tenant’s property located upon the
Leased Premises.

 

E.                                      Contest.  Notwithstanding any provision
in this Section 8 to the contrary, Tenant may contest any tax or assessment
referenced in this Section 8, provided that such contest is at no expense to
Landlord and any late charges or penalties imposed (on such tax amounts due to
Tenant’s failure to timely pay same) are paid by Tenant.  Landlord agrees to
promptly execute and deliver to Tenant, upon Tenant’s request, any and all forms
and documents, and to assist and cooperate with Tenant, at Tenant’s expense, to
comply with the provisions in Tenant’s reasonable discretion of this
Subsection 8.E.  During such contests, Tenant shall take all steps appropriate,
including payment under protest, to prevent foreclosure and public sale or other
divesting of Landlord’s title by reason of nonpayment of taxes.  In any event,
Tenant shall pay all taxes prior to the issuance of any execution therefore by
the applicable jurisdiction unless adequate provisions have been made for the
bonding of same.  In the event that a written notice of tax sale is given by the
applicable taxing authority, Landlord, upon five (5) days advance written notice
to Tenant, shall have the right to pay all past due taxes and any penalties. 
Tenant shall pay to Landlord all costs incurred in good faith of any such
performance by Landlord within thirty (30) days of Tenant’s receipt of a written
invoice supported by reasonable evidence

 

6

--------------------------------------------------------------------------------


 

as to such amounts.  Tenant’s failure to timely pay such amounts to Landlord
shall constitute a default.

 

F.                                      Delivery of Tax Receipt.  During the
Term of this Lease, Tenant shall provide Landlord with a copy of its paid tax
receipt within forty-five (45) days of the date of Tenant’s receipt of a written
request from Landlord of same.

 

9.                                      INSURANCE AND INDEMNIFICATION.

 

A.                                   Indemnity.  Tenant, with respect to its use
and occupancy of the Leased Premises, agrees to defend, assume legal liability
for, indemnify, and hold free and harmless Landlord, its agents, servants,
employees, officers, and directors, from any and all loss, damages, liability,
cost, or expenses (including, but not limited to, attorneys’ fees, reasonable
investigative and discovery costs and court costs) and all other sums which
Landlord, its agents, servants, employees, officers, and directors may
reasonably pay or become obligated to pay on account of any, all, and every
demand, claim, assertion of liability, or action directly caused by the act or
omission of Tenant (but not as to claims and liability arising out of the
negligent or willful conduct of Landlord or its agents), its agents, servants or
employees, whether such claim, demand, assertion of liability or action be for
damages or injury to person or property, including the property of Landlord, or
death of any person, made by any person, group, or organization, whether
employed by either of the parties hereto or otherwise.

 

B.                                     General Liability Insurance. Tenant
agrees that it shall, at its own cost and expense, at all times during the term
of this Lease, maintain in force a policy or policies of insurance written by
one or more responsible insurance carriers, legally qualified to issue such
insurance in the State of Nevada which shall insure against liability for injury
to and/or death of and/or damage to property of any person or persons, with a
combined single policy limit of not less than TWO MILLION DOLLARS
($2,000,000.00).  Such policy or policies shall provide, among other things,
that it or they specifically recognize and insure the liability assumed by
Tenant pursuant to Section 9.A. hereof.

 

C.                                     Workers Compensation Insurance.  Tenant
agrees to maintain and keep in force, during the Term, all employees’
compensation insurance required under applicable worker’s compensation acts,
currently referred to in the State of Nevada as State Industrial Insurance.

 

D.                                    Evidence.  Within ten (10) days of
Landlord’s written request, Tenant shall deliver the certificates of insurance
evidencing the existence in force of the policies of insurance referenced in
Section 9.B., above.  Each of such certificates shall provide that such
insurance shall not be canceled or materially amended unless the insurer shall
give thirty (30) days prior written notice of such cancellation or amendment to
the party designated on such certificate as the holder thereof, which shall
include notice to Landlord.

 

E.                                      Self-Insurance Option.  Notwithstanding
anything to the contrary contained in this Lease, Tenant shall have the right to
self insure as to State Industrial Insurance under Chapter 616, on meeting the
requirements set forth herein.

 

7

--------------------------------------------------------------------------------


 

10.                               CONDEMNATION.

 

A.                                   Leased Premises.  Subject to the rights of
Tenant hereinafter set forth in this Section 10, Tenant hereby irrevocably
assigns to Landlord any award or payment to which Tenant may be or become
entitled by reason of any taking of the Leased Premises or any part thereof, in
or by condemnation or eminent domain proceedings pursuant to any law, general or
special.  Landlord shall be entitled to participate in any such proceedings at
Landlord’s expense.

 

B.                                     Tenant Property.  Notwithstanding
anything herein to the contrary, Tenant shall have the right to pursue a claim
with and retain any award from the condemning authority or entity for damage to
or loss of Tenant’s leasehold estate in the Leased Premises as well as for any
other separate damages that Tenant may suffer in relation to the Improvements or
the Equipment.

 

C.                                     Governmental Action.  In the event of the
temporary requisition of the use or occupancy of the Leased Premises or any part
thereof, by any governmental authority, civil or military, Tenant shall retain
any award or payment therefore, whether the same shall be paid or payable in
respect of Tenant’s leasehold interest, the Improvements, the Equipment or
otherwise; provided, however, that Tenant shall continue to pay Annual Rent, and
any other sums payable by Tenant hereunder during the period of such temporary
requisition.

 

D.                                    Right of Termination.  Notwithstanding the
provisions of Section 10.B., if all of the Leased Premises (or so much thereof
as to render the Leased Premises unsuitable for Tenant’s business use, to be
determined by Tenant in its sole discretion) be taken or appropriated by some
public authority or private corporation having the power of eminent domain, or
if the Leased Premises be conveyed by the Landlord or its successors-in-interest
for the purpose of avoiding proceedings in appropriation, this Lease shall
terminate as of the date of such appropriation or conveyance with the same force
and effect as if such date had been originally set forth herein as the
expiration date of the Term.  Upon such event, Landlord shall rebate to Tenant
the amount of Annual Rent paid under this Lease relating to the time period
after such date of termination.

 

E.                                      Partial Taking.  If only a portion of
the Leased Premises be taken or appropriated by eminent domain proceedings and
if the Leased Premises are still suitable for Tenant’s business use, to be
determined by Tenant in its sole discretion, after such taking, this Lease shall
terminate as to that portion of the Leased Premises so taken but shall remain in
full force and effect as to the remainder of the Leased Premises.  Upon such
event, the future rentals to be paid by the Tenant shall be equitably abated in
the ratio that the value of the Leased Premises taken bears to the value of the
whole of the Leased Premises.

 

F.                                      Restriction Obligation.  To the extent
possible, any amounts awarded shall be used by Landlord to fully restore the
Leased Premises to its former condition, with excess funds belonging to the
Landlord.

 

8

--------------------------------------------------------------------------------


 

G.                                     Consent Required.  For the purpose of
this Lease, all amounts payable pursuant to any agreement with a condemning
authority which agreement has been made in settlement of or under threat of any
condemnation, or other eminent domain proceeding affecting the Leased Premises
shall be deemed to constitute an award made in such proceeding; provided,
however, that no such agreement shall be made with any condemning authority by
either Landlord or Tenant without the written consent of the other.

 

11.                               UTILITIES, ETC.

 

Tenant shall pay during the Term all electrical, water, gas, telephone and other
public or private utility charges in connection with its occupancy and use of
the Leased Premises, including all business licenses and similar permit fees.

 

12.                               COVENANTS AGAINST LIENS.

 

A.                                   Discharge; Reimbursement.  Except for any
indebtedness imposed on Tenant’s leasehold interest in the Leased Premises by
Tenant’s lenders pursuant to Section 35, below (the “Tenant Lender Liens”),
Tenant covenants and agrees that it shall not, during the Term, suffer or permit
any lien to be attached to or upon the Leased Premises or any part thereof by
reason of any act or omission on the part of Tenant, and hereby agrees to save
and hold harmless Landlord from or against any such lien or claim of lien.  In
the event that any such lien (other than the Tenant Lender Liens) does so
attach, and is not released within ninety (90) days after notice to Tenant
thereof, or if Tenant has not indemnified Landlord against any such lien within
such ninety (90) day period, Landlord, in its sole discretion, may pay and
discharge the same and relieve the Leased Premises therefrom. Tenant agrees to
repay and reimburse Landlord for the amount so paid by Landlord within thirty
(30) days of Tenant’s receipt of a notice for such charges supported by detailed
evidence of such expenditures.

 

B.                                     Good Faith Contest.  Notwithstanding the
above, Tenant may in good faith contest any mechanics, laborers’, materialmen’s
or other liens filed or established against the Leased Premises, and in such
event may permit the items so contested to remain undischarged and unsatisfied
during the period of such contest and any appeal therefrom.  Upon such
circumstances, Landlord shall not have the rights set out in Section 12.A.,
above, unless by nonpayment of any such items the interest of Landlord will be
materially and imminently endangered or the Leased Premises or any part thereof
will be subject to imminent material loss or forfeiture, in which event Tenant
shall promptly pay and cause to be satisfied and discharged all such unpaid
items or secure such payment by posting a bond, in form reasonably satisfactory
to Landlord, with the Landlord.  Landlord will cooperate fully with the Tenant
in any such contest provided that Tenant shall fully and promptly reimburse
Landlord for all reasonable costs incurred by Landlord in that regard.  Tenant
shall hold Landlord whole and harmless from any loss, cost or expenses Landlord
may reasonably incur related to any such contest.

 

C.                                     Landlord Representation.  Landlord hereby
represents and warrants to Tenant that the Leased Premises are free from all
liens, encumbrances, claims, impediments to title, encroachments, development
restrictions (other than zoning and gaming laws), restrictive covenants, special
taxing districts or the like.  Landlord hereby further represents and warrants
to Tenant that the Leased Premises are free from any other matter which may
impair or restrict Tenant’s business operations or the expansion of, or the
construction of additions to, the

 

9

--------------------------------------------------------------------------------


 

Improvements and that the Leased Premises are situated within a zoning and
gaming district which is compatible with the use designations set out in
Section 7, above.

 

13.                               ASSIGNMENT AND SUBLETTING.

 

A.                                   General.  Tenant shall have the right to
assign or sublet the Leased Premises, or any part thereof, without consent from
Landlord, provided that no such assignment or subletting shall relieve Tenant
from any of its obligations as Tenant hereunder (unless Landlord agrees
otherwise in writing).  Tenant shall be entitled to retain all proceeds (whether
in the form of rent or recoupments or otherwise) generated from such sublease or
assignment.  Every such assignment or sublease shall recite that it is and shall
be subject and subordinate to the provisions of this Lease, and the termination
or cancellation of this Lease shall constitute a termination and cancellation of
every such assignment or sublease (subject to the Lender rights, described in
Section 35, below).

 

B.                                     Assignment To Affiliate.  Notwithstanding
anything herein to the contrary, Tenant shall have the right to assign this
Lease to an Affiliate of Tenant’s election and upon such assignment, Tenant
shall be released from the duties and obligations of this Lease.  For purposes
of this Lease, the term “Affiliate” shall mean any person, partnership, joint
venture, corporation or other form of enterprise, domestic or foreign, including
but not limited to subsidiaries whether one or more, that directly or
indirectly, control, are controlled by, or are under common control with or have
an ownership interest in, with or of Tenant.

 

14.                               NOTICES.

 

All notices, demands, requests, elections, approvals, disapprovals, consents or
other communications which this Agreement contemplates, or requires or permits
either party to give to the other, shall be in writing and shall be personally
delivered or sent by certified mail return receipt requested, postage prepaid,
or by telecopy or by Federal Express or similar delivery service addressed to
the respective parties as follows:

 

Landlord:

 

CLARK G. RUSSELL, Trustee

 

 

JEAN M. RUSSELL, Trustee

 

 

“The Clark and Jean Russell Family Trust”

 

 

P.O. Box 1966

 

 

Carson City, Nevada 89702

 

 

 

 

 

 

Tenant:

 

JACOBS ENTERTAINMENT, INC.

 

 

 

 

 

17301 West Colfax Avenue

 

 

Suite 250

 

 

Golden, Colorado 80401

 

 

Attention: Stephen R. Roark, CFO

 

 

(303) 215-5201

 

 

(303) 215-5219 facsimile

 

10

--------------------------------------------------------------------------------


 

With A Copy To:

 

Jones & Keller, P.C.

 

 

1625 Broadway, 16th Floor

 

 

Denver, Colorado 80202

 

 

Attention: Samuel E. Wing, Esq.

 

 

(303) 573-1600

 

 

(303) 893-6506 (facsimile)

 

or to such other address as either party may from time to time designate by
notice to the other given in accordance with this Section 14.  Notice shall be
deemed to have been given upon receipt thereof in the case of personal delivery
or delivery service, or three (3) days after deposit in the U.S. mail in the
case of mailing.

 

15.                               RIGHT TO INSPECT.

 

During the Term, Landlord hereby reserves the right for itself or its duly
authorized agents and representatives upon forty-eight (48) hours advance
written notice to Tenant to enter upon the Leased Premises during regular
business hours of Tenant for the purpose of inspecting the same and of showing
the same to any prospective purchaser. Notwithstanding the above, Landlord shall
not have the right to enter into any of the Improvements situated on the Leased
Premises.

 

16.                               MAINTENANCE.

 

Tenant shall, at its own expense, maintain the entire Leased Premises in good
condition and repair, and at the end of the Term or sooner termination of this
Lease, (whether by operation of law, for failure to comply with the provisions
hereof, or otherwise), Tenant shall deliver up the Leased Premises in the same
order, condition, and repair as when received by Tenant; provided, however,
Tenant shall not be obligated to restore diminution in condition caused by:
(i) ordinary wear and tear; or (ii) elements and damages due to casualty or
condemnation; or (iii) the construction of additional buildings, structures or
other improvements over, upon or under the Leased Premises; or (iv) the
demolition or alteration of existing buildings, structures, or other
improvements over, upon or under the Leased Premises.

 

17.                               DEFAULT.

 

A.                                 Tenant Default.

 

(1)                                  Should Tenant default in the performance of
any covenant or agreement herein, and such default continues for sixty (60) days
after receipt by Tenant of written notice thereof from Landlord (specifying the
nature of such default and the remedy for same), or if the default of Tenant is
of a type which is not reasonably possible to cure within sixty (60) days, if
Tenant has not commenced to cure such default within the sixty (60) day period
and does not thereafter diligently prosecute the curing of such default to
completion, Landlord may, so long as such default continues, as Landlord’s
exclusive remedy, either: (i) waive such default; or (ii) accelerate the Annual
Rent due under the remainder of the then current Term by written notice to
Tenant (which written notice shall specify the amount to be paid to Landlord);
(iii) terminate this

 

11

--------------------------------------------------------------------------------


 

Lease (subject to the Tenant Lender Rights set out in Section 17.C. and
Section 35 below, and the rights of Tenant pursuant to the provisions of
subsection A.(3), below).

 

(2)                                  Notwithstanding the above, in the event
Tenant’s default is for failure to pay Annual Rent, such default must be cured
within thirty (30) days after Tenant’s receipt of written notice from Landlord
specifying each breach (and the cure for same).

 

(3)                                  In the event that Landlord elects to
terminate this Lease in accordance with subsection A. above, Tenant, at Tenant’s
election and notwithstanding Landlord’s election to terminate this Lease,  
shall have the right to exercise the Option described in Section 31 below,
provided such Option is exercised by Tenant within thirty (30) days of the date
Tenant receives written notice from Landlord of its election to terminate this
Lease.

 

(4)                                  In the event that Landlord elects to
terminate this Lease in accordance with subsection A. above (and in the event
Tenant has not exercised the Option described in Section 31 below), Landlord
shall take possession of the Leased Premises and title to all improvements
existing thereon shall pass to Landlord.  Notwithstanding the immediately
preceding sentence, Landlord’s right to take possession of the Leased Premises
and to take title to the improvements existing thereon shall be expressly
subject and subordinate to the Tenant Lender Rights set out in Section 35 below.

 

B.                                     Landlord Default. Should Landlord default
in the performance of any covenant or agreement herein, and such default
continues for thirty (30) days after receipt by Landlord of written notice
thereof from Tenant specifying such breach and the cure for same (except as
otherwise provided herein) or if the default of Landlord is of a type which is
not reasonably possible to cure within a thirty (30) day period and does not
thereafter diligently prosecute the curing of such default to completion (except
as otherwise provided herein), Tenant shall have the right to pursue all rights
and remedies which are available at law or in equity.

 

C.                                     Tenant Lender Rights.  Notwithstanding
anything in this Section 17 to the contrary, all rights of Landlord set out in
this Section 17 (in addition to all other provisions of this Lease) shall be
expressly subject and subordinate to the Tenant Lender Rights set out in
Section 35, below.

 

18.                               SIGNS.

 

A.                                   Tenant Signage.  Tenant shall have the
right to install, erect and maintain upon the Leased Premises all signs
necessary or appropriate to the conduct of its business.  Tenant shall not
install, erect, or maintain any sign in violation of any applicable law,
ordinance, or use permit of any governmental authority. Tenant may remove (but
shall not be required to remove) such signage at any time during such Term.
Within thirty (30) days after such expiration or termination of this Lease,
Tenant, at its expense, shall remove such signage.

 

B.                                     Landlord Signage.  Landlord shall not
install, erect or maintain any signs on the Leased Premises during the Term,
except that, unless this Lease shall have previously been extended or renewed,
Landlord may erect a “For Sale” or “To Rent” sign during the last two (2) months
of the applicable Term; provided, however, that such sign shall not obstruct any
sign of Tenant or interfere unreasonably with the conduct of Tenant’s business.

 

12

--------------------------------------------------------------------------------


 

19.                               LANDLORD LIEN RESTRICTION.

 

Landlord shall not at any time during the Term create or suffer to be created
any lien or encumbrance upon or affecting the Leased Premises or any portion
thereof, except taxes and other liens created by operation of law upon the
Leased Premises (which, except as to taxes required hereby to be paid by Tenant,
Landlord shall pay and discharge before delinquency).

 

20.                               HOLDING OVER.

 

If Tenant continues to occupy the Leased Premises after the expiration of the
Term and Landlord elects to accept Annual Rent, thereafter, a monthly tenancy
terminable by either party on one month’s notice shall be created, which shall
be upon the same rental, terms and conditions as those herein specified.

 

21.                               SUCCESSORS IN INTEREST.

 

Each and all of the covenants, agreements, obligations, conditions and
provisions of this Lease shall inure to the benefit of and shall bind the
successors and assigns of the respective parties hereto.

 

22.                               RECORDING MEMORANDUM OF LEASE.

 

Upon execution of this Lease, Landlord shall execute, cause to be notarized, and
deliver to Tenant that certain Memorandum of Lease, in form and substance as set
out on Exhibit “E”, attached hereto and incorporated herein.  Tenant shall have
the right to cause the recording of such Memorandum of Lease in the public
records of the State of Nevada.  Upon the termination or other expiration of
this Lease, Tenant agrees to deliver within twenty (20) days of Landlord’s
request a quitclaim of its interest in such Lease.

 

23.                               REMEDIES ARE CUMULATIVE.

 

Unless expressly provided otherwise herein, remedies conferred by this Lease
upon the respective parties are not intended to be exclusive, but are cumulative
and in addition to remedies otherwise afforded by law.

 

24.                               QUIET POSSESSION.

 

Landlord covenants that Landlord is seized of the Leased Premises and has full
right to make this Lease, and that so long as Tenant is not in default
hereunder, Tenant shall have quiet, peaceful and exclusive possession thereof as
against any adverse claim of any party whether claiming by, through or under
Landlord or otherwise.  During the Term, Landlord shall not have the right to
construct any improvements or make any alterations to any Improvements and/or
structure on, under or above the Leased Premises.

 

13

--------------------------------------------------------------------------------


 

25.                               ALTERATION OR EXPANSION.

 

Tenant shall have the right during the Term and upon its sole and absolute
discretion to cause alterations, expansions, additions or demolitions to the
existing Improvements (whether structural or non-structural) without the
obligation or necessity of securing Landlord’s consent.  Tenant shall have the
right during the Term and upon its sole and absolute discretion to construct new
buildings, structures or infrastructure on, under or above the Leased Premises
(whether structural or non-structural) subject to the consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed. 
Notwithstanding the immediately preceding sentence, Tenant shall not be required
to obtain Landlord’s consent for such new construction unless such new
construction would cause a material diminution in the value of the Leased
Premises, in the reasonable commercial judgment of the Appraisal Team described
in Section 31.F., below.  All such construction, alterations, demolitions and
expansions described in the immediately preceding sentence (whether new
construction, construction to existing structures or otherwise) shall be deemed
to constitute part of the Improvements.

 

26.                               INVESTMENT CREDIT.

 

Landlord shall have the right or interest in any investment credits allowed by
any law, as to the Leased Premises.  Tenant shall have the right or interest in
any investment credits allowed by any law, as to any Improvements or any
additions or expansion to same.

 

27.                               GRANTING OF EASEMENTS.

 

A.                                   Tenant Rights.  Tenant shall have the right
from time to time during the Term to enter into agreements with various parties
(including but not limited to utility providers creating easements, licenses,
rights of way or the like) as same may be appropriate for Tenant’s ownership,
operation, alteration, demolition or construction of new buildings, structures
and infrastructure comprising the Improvements.  To the extent such agreements
materially affect the Leased Premises, Tenant shall seek written consent of
Landlord for same, which consent shall not be unreasonably withheld, conditioned
or delayed.

 

B.                                     Landlord Obligation.  Landlord agrees
from time to time during the Term at the request of Tenant, without additional
consideration and upon condition that Tenant shall submit satisfactory
documentation to Landlord that the easements, licenses, rights of way, or other
rights and privileges so requested will not adversely affect the utilization of
the Leased Premises or the valuation thereof: (i) to grant easements, licenses,
rights of way (and other rights and privileges in the nature of easements) of
such nature, extent and duration (including perpetual) as Tenant may request;
(ii) to release existing easements and appurtenances which are for the benefit
of the Leased Premises; and (iii) to execute and deliver any instrument
necessary or appropriate to confirm such grants or releases to any person; in
each of the foregoing instances (i), (ii) and (iii), the same to be without
consideration, but only upon receipt by Landlord of and delivery of (x) a
certificate of the President or a Vice President of Tenant stating (A) that such
grant or release is not detrimental to the proper conduct of the business of
Tenant on the Leased Premises, (B) that such grant or release does not
materially impair the effective use of the Leased Premises for its intended
purposes or materially and adversely affect its value; (y) a duly authorized
undertaking of Tenant, in form and substance satisfactory to Landlord, to the
effect that Tenant will remain obligated hereunder to the same extent as if such
grant or release had not been made; and (z)

 

14

--------------------------------------------------------------------------------


 

such instruments, certificates (including evidence of authority) and opinions as
Landlord may reasonably request.

 

28.                               GENERAL CONDITIONS.

 

A.                                   Time of Essence.  Time is of the essence of
this Lease.

 

B.                                     Waiver.  No waiver of any breach of the
covenants, agreements, obligations and conditions of this Lease to be kept or
performed by either party hereto shall be construed to be a waiver of any
succeeding breach of the same or any other covenant agreement, obligation,
condition or provision hereof.

 

C.                                     Commissions.  Landlord shall be solely
responsible for the payment of any commissions in relation to the leasing
transaction represented by this Lease (and shall further indemnify, defend and
hold Tenant harmless from any claims of commissions by any other party).

 

D.                                    Further Acts.  Landlord and Tenant agree
to undertake such further acts and execute and deliver such further documents in
order to effectuate the purpose and intent of this Lease.

 

29.                               HAZARDOUS SUBSTANCES.

 

A.                                   Restrictions On Hazardous Materials. 
Tenant covenants, represents, and warrants that Tenant’s use of the Leased
Premises do not and will not involve the use, storage, generation, or disposal
of Hazardous Materials (as defined herein), and that Tenant shall not cause or
permit any Hazardous Materials to be brought, used, stored, generated, or
disposed on or about the Leased Premises by Tenant, in compliance with all laws,
including, without limitation, Environmental Laws (as defined herein).

 

B.                                     Tenant Indemnification.  Tenant shall
indemnify, defend and hold harmless Landlord, its officers, directors, owners,
employees, agents,  successors and assigns (collectively, the “Landlord
Indemnitees”) from and against any and all losses, damages, claims, judgments,
liabilities, enforcement actions, remedial actions, fines, penalties, taxes,
fees, costs and expenses (including, without limitation, attorneys= fees,
consultants’ fees, laboratory costs, and expert fees) which arise during the
Term as a result of any breach by Tenant of the obligations set forth in this
Section 29.  Subject to the provisions of this Section 29, Tenant shall promptly
take, at its sole expense, all actions necessary to investigate, clean up,
remediate, and remove any Hazardous Materials which come to be located in, on,
under, or about the Leased Premises due to Tenant’s (or its agents) use of or
activities on or about the Leased Premises. Within sixty (60) days after the
expiration of the Term or the earlier termination of this Lease (subject to the
Tenant Lender Rights set out in Section 35, below), Tenant shall restore the
Leased Premises to the condition existing prior to the introduction of such
Hazardous Materials to the Leased Premises.  Tenant shall comply with all
applicable Environmental Laws (as defined herein) and the requirements of
governmental authorities in undertaking such actions.  No consent of Landlord to
the presence of Hazardous Materials or Tenant’s compliance with Environmental
Laws (as defined herein) shall relieve Tenant of its indemnification obligations
hereunder.

 

15

--------------------------------------------------------------------------------


 

C.                                     Landlord Indemnification.  Landlord shall
indemnify, defend and hold harmless Tenant, its officers, directors, owners,
managers, employees, agents,  successors and assigns (collectively, the “Tenant
Indemnitees”) from and against any and all losses, damages, claims, judgments,
liabilities, enforcement actions, remedial actions, fines, penalties, taxes,
fees, costs and expenses (including, without limitation, attorneys= fees,
consultants’ fees, laboratory costs, and expert fees) which arise during the
Term as a result of any breach by Landlord of the obligations set forth in this
Section 29.  Subject to the provisions of this Section 29, Landlord shall
promptly take, at its sole expense, all actions necessary to investigate, clean
up, remediate, and remove any Hazardous Materials which come to be located in,
on, under, or about the Leased Premises due to Landlord’s (or its agents) use of
or activities on or about the Leased Premises, and Landlord shall restore the
Leased Premises, and any other properties (including the Improvements), to the
condition existing prior to the introduction of such Hazardous Materials to the
Leased Premises.  Landlord shall comply with all applicable Environmental Laws
(as defined herein) and the requirements of governmental authorities in
undertaking such actions.  Landlord shall obtain Landlord’s prior written
approval of such actions and of any consultants or contractors to be used by
Landlord in connection therewith.  No consent of Tenant to the presence of
Hazardous Materials or Landlord’s (or its agents) compliance with Environmental
Laws (as defined herein) shall relieve Landlord of its indemnification
obligations hereunder.

 

D.                                    Representations and Warranties of
Landlord.

 

(1)                                  Uses.  Landlord represents and warrants to
Tenant, after due inquiry and investigation, that the Leased Premises have not
been used by previous owners and/or operators, Landlord, or any tenant of
Landlord to generate, manufacture, refine, transport, treat, store, handle, or
dispose of Hazardous Materials.

 

(2)                                  Storage.  Landlord represents and warrants
to Tenant, after due inquiry and investigation, that the Leased Premises have
not contained, nor do the Leased Premises now contain, either asbestos, PCB,
toxic materials or Hazardous Materials.

 

(3)                                  Governmental or Private Action.  Landlord
represents and warrants to Tenant, after due inquiry and investigation, that
Landlord has not received a summons, citation, directive, letter or other
communication, written or oral, from any agency or Department of the State of
Nevada or the U.S. Government or any other public agency or entity or any
private agency or entity concerning any intentional or unintentional action or
omission on Landlord’s part:  (i) concerning any release or discharge of any
Hazardous Materials on, under, above or adjacent to the Leased Premises; or
(ii) any alleged violation of any Environmental Laws; or (iii) the releasing,
spilling, leaking, pumping, pouring, emitting, emptying, or dumping of Hazardous
Materials into waters or onto lands of the State of Nevada, or into waters or
onto lands outside the jurisdiction of the State of Nevada.  Landlord further
represents and warrants to Tenant that there is no litigation pending or
threatened with respect to the Leased Premises concerning any Hazardous
Materials or the violation of any Environmental Laws.

 

16

--------------------------------------------------------------------------------


 

E.                                      Definition.  As used herein, “Hazardous
Materials” shall mean and include all hazardous and toxic substances, waste or
other materials, any pollutants or contaminants as defined in Section 101 (14)
of the Comprehensive Environmental Response Compensation and Liability Act, as
amended, 42 U.S.C. Section 9601 (14) (including, without limitation, asbestos
and raw materials which include hazardous constituents), or other similar
substances, or materials which are included under or regulated by any local,
state, or federal law, rule, or regulation pertaining to environmental
regulation, contamination or clean-up, including, without limitation, “CERCLA”,
“RCRA”, “SARA”, or state superlien or environmental clean-up statutes (all such
laws, rules and regulations being referred to collectively as “Environmental
Laws”).  Any other terms mentioned in this Section 29 which are defined in state
or federal statutes and/or regulations promulgated in relation thereto shall
have the meaning subscribed to such terms in such statutes and regulations.

 

F.                                      Reports.  Attached to this Lease as
Exhibit “F” and incorporated herein by reference are all reports and
correspondence which Landlord has received as of the date of this Lease
regarding any environmental status of the Leased Premises or of any alleged
violation of any Environmental Laws.  Landlord further agrees to promptly
disclose to Tenant (but in any event within five (5) days of Landlord’s receipt)
of any other reports, correspondence, claims, documents, pleadings or the like
as to any alleged violation of any Environmental Laws or of the environmental
status of the Leased Premises, which come into Landlord’s possession, custody or
control after the commencement of this Lease.

 

30.                               TENANT’S PREFERENTIAL RIGHT TO PURCHASE.

 

A.                                   Preferential Right.  Tenant, during the
Term, shall have the prior right to buy the whole or any part of the Leased
Premises if Landlord receives from a third party an acceptable bona fide offer
to buy, or if Landlord offers to sell such Leased Premises in a general offering
or solicitation for the sale of same (a “General Solicitation”).

 

B.                                     Offer Notice; Procedure.  Landlord shall
within three (3) days of receipt of an offer for the sale of the Leased Premises
or of a General Solicitation (either, an “Offer”) (and not less than ten
(10) days prior to the execution of any contract for the sale of same) give
Tenant written notice of such Offer, together with a copy thereof. Tenant shall
have thirty (30) business days from the receipt of such Offer to notify Landlord
that it will or will not buy such Leased Premises at the terms of the Offer, or
at such lesser terms as Landlord and Tenant may agree upon (the “Refusal
Right”).  If Tenant fails to notify Landlord of its intent to purchase within
such thirty (30) business day time period, Landlord shall have the right to
consummate such sale but only to the party identified in the Offer and only upon
the strict terms set out in such Offer.  If Tenant notifies Landlord within such
thirty (30) business day period that Tenant has elected to exercise the Refusal
Right and to purchase the Leased Premises pursuant to the Offer, Tenant shall
have ninety (90) days after the date of Tenant’s notice to Landlord (of its
election to so purchase the Leased Premises) within which to consummate the
purchase of the Leased Premises on the terms stated in the Offer (or such other
terms as may be agreed to by Landlord and Tenant).

 

C.                                     Sale Requirement.  In the event Tenant
elects not to exercise the Refusal Right and if Landlord sells such Leased
Premises to a third person, such sale shall be made subject to all of the terms
and provisions of this Lease.

 

17

--------------------------------------------------------------------------------


 

D.                                    Nominee.  The rights of Tenant under this
Section 30 may be exercised by a nominee which Tenant may designate and whose
financial responsibility Tenant hereby guarantees.  Furthermore, Tenant’s
preferential right to purchase shall not apply to a transfer to a lender
pursuant to foreclosure proceedings.

 

31.                               OPTION TO PURCHASE.

 

A.                                   Grant of Exclusive Option.  For the
independent consideration of $10.00 and other valuable consideration of (which
Landlord acknowledges receipt), Landlord hereby grants to Tenant the exclusive,
non-revocable right and option (the “Option”) to purchase the Leased Premises
(including the Adjacent Tract) pursuant to the purchase price and terms
described below.

 

B.                                     Purchase Price.  The purchase price for
the Leased Premises (the “Purchase Price”) shall be equal to the fair market
value of the Leased Premises (as of the date which is not more than thirty (30)
days from the Exercise Notice, defined below), as such value is determined by a
written appraisal conducted and prepared in accordance with MAI standards (the
“Valuation Appraisal”) by an appraisal team (the “Appraisal Team”) duly licensed
by the State of Nevada.  Such Appraisal Team shall be selected in accordance
with the procedures set out in Section 31.F., below.   Such Valuation Appraisal
shall exclude the value of the Improvements (as well as any additions to the
Improvements as may have been constructed on the Leased Premises after the
commencement date of this Lease and shall further exclude any other improvements
made to the Leased Premises by Tenant or any third party), and shall be made
without regard to any existing lease on the Leased Premises or extension rights
to the Lease, such that it is appraised as unencumbered real property.

 

C.                                     Exercise.  The Option may be exercised by
Tenant pursuant to any of the following notice provisions (each, an “Exercise
Notice”):

 

(1)                                  By written notice to Landlord by Tenant at
any time during the time period commencing with the day after the last day of
the Initial Term and ending sixty (60) days thereafter; or

 

(2)                                  By written notice to Landlord by Tenant at
any time during the time period commencing with the day after the last day of
each calendar year within the First Extension Term and ending thirty (30) days
thereafter; or

 

(3)                                  By written notice to Landlord by Tenant at
any time during the time period commencing with the day after the last day of
each calendar year within the Second Extension Term and ending thirty (30) days
thereafter.

 

D.                                    Real Estate Contract.    Within twenty
(20) days of Tenant’s delivery of the applicable Exercise Notice, Landlord and
Tenant shall execute and deliver a Real Estate Purchase Contract containing such
terms as are acceptable to Tenant and as are customary for commercial real
estate transactions of like nature and price in the Carson City, Nevada area.

 

18

--------------------------------------------------------------------------------


 

E.                                      Memorandum of Option. Upon execution of
this Lease, Landlord shall execute, cause to be notarized and deliver to Tenant
that certain Memorandum of Option, in form and substance as set out on
Exhibit “G”, attached hereto and incorporated herein.  Tenant shall have the
right to cause the recording of such Memorandum of Option in the public records
of the State of Nevada.  Upon the termination or other expiration of this
Option, Tenant agrees to deliver within twenty (20) days of Landlord’s request a
quitclaim of its interest in such Option.

 

F.                                      Appraisal Team Selection.

 

(1)                                  The Appraisal Team shall be comprised of
three (3) MAI appraisers duly licensed in the State of Nevada.

 

(2)                                  Within five (5) days of an Exercise
Notice, Landlord and Tenant shall designate in writing to each other their
respective selection of an appraiser to participate on the Appraisal
Team (collectively, the “Designated Appraisers”and singularly, a “Designated
Appraiser”).  If either Landlord or Tenant shall fail to timely notify the other
as to the selection of their respective Designated Appraiser, then the party who
timely selected their Designated Appraiser shall have the right to select the
remaining Desginated Appraiser on behalf of the non-timely party.

 

(3)                                  Within three (3) days of the selection of
the Designated Appraisers, such Designated Appraisers shall act in good faith to
select a third appraiser to participate on the Appraisal Team (the “Final
Appraiser”).  In the event that the Designated Appraisers cannot agree on
the selection of the Final Appraiser, then the selection of such Final Appraiser
shall be determined by Tenant, upon good faith consultation with Landlord (but
with the ultimate decision as to same to reside with Tenant).

 

(4)                                  The determination of the Appraisal Team as
to the Valuation Appraisal shall be final, conclusive and binding (without right
of appeal or initiation of legal action).

 

32.                               APPLICABLE LAW.

 

This Lease shall be subject to the laws of the State of Nevada and it is agreed
that if any word, phrase, clause, sentence, article, provision or paragraph of
this Lease is or shall be held invalid or unlawful under the laws of the State
of Nevada for any reason, the same shall be deemed severed from the remainder
hereof, and stricken therefrom, and shall in no way affect or impair the
validity of this Lease or of any portion thereof, and this Lease shall otherwise
remain in full force and effect.

 

33.                               ENTIRE AGREEMENT/SUBTITLES.

 

A.                                   Entire Agreement.  This Lease contains the
entire agreement of the parties, and no modifications thereof or statement or
representation in connection therewith shall be effective or binding upon either
party unless the same is reduced to writing signed by Landlord and Tenant, and
attached hereto.

 

19

--------------------------------------------------------------------------------


 

B.                                     Headings; Captions.  The descriptive
headings of the Lease are inserted for convenience only and shall not control or
affect the meaning or construction of any provisions hereto.

 

34.                               ATTORNEYS FEES.

 

In the event either Landlord or Tenant brings a suit against the other in
connection with this Lease, either for the collection of money or for the breach
of the terms of this Lease, then the prevailing party in any such action shall
be entitled to its reasonable attorney’s fees and costs as part of its recovery.

 

35.                               TENANT LENDER RIGHTS.

 

A.                                   Tenant’s Right to Encumber.  Tenant may
encumber all or any portion of its interest in this Lease and the leasehold
estate created by this Lease by a deed of trust, mortgage or other security
instrument (collectively, a “Leasehold Mortgage”), provided that such Leasehold
Mortgage, shall be a lien only on Tenant’s interest in and to this Lease and the
leasehold estate created hereby.  For purposes of this Section 35, the holder of
a Leasehold Mortgage or anyone claiming by or through or under such holder shall
be referred to as a “Leasehold Mortgagee”.

 

B.                                     Rights of Leasehold Mortgagee.

 

(1)                                  Rights of Enforcement.  A Leasehold
Mortgagee may enforce its rights under its Leasehold Mortgage and acquire title
to the Tenant’s leasehold estate in the Leased Premises in any lawful manner,
and upon foreclosure under the Leasehold Mortgage and the issuance of evidence
of title, take possession of the Leased Premises, subject, however, to all of
the terms, provisions and conditions of this Lease.  During such time as a
Leasehold Mortgagee or any successor in interest is the owner and holder of the
leasehold estate created under this Lease, whether by foreclosure or otherwise,
such interests so acquired shall be subject to all of the terms, covenants and
provisions of this Lease.

 

(2)                                  Notice of Default.  Landlord shall deliver
to such Leasehold Mortgagee a copy of each notice of default under this Lease (a
“Lease Default”) given by Landlord to Tenant (a “Landlord Notice”) concurrently
with and whenever any such Landlord Notice shall thereafter be given by Landlord
to Tenant, addressed to such Leasehold Mortgagee at its address last furnished
to Landlord.  No such Landlord Notice shall be deemed to have been duly given
unless and until a copy thereof has been delivered to such Leasehold Mortgagee.

 

(3)                                  Landlord Covenants.  Landlord agrees that
it will not:  (i) accept the surrender of the Leased Premises by Tenant prior to
the termination of the Lease, or (ii) consent to the modification of any
material term of this Lease or the termination of this Lease by Tenant, without
prior written notice to the Leasehold Mortgagee in each instance.  Landlord
further agrees that it will not seek to terminate this Lease by reason of any
act or omission of Tenant until Landlord has given to the Leasehold Mortgagee a

 

20

--------------------------------------------------------------------------------


 

copy of the Landlord Notice with respect to the Lease Default upon which the
proposed termination is based.

 

(4)                                  Additional Required Notices To Leasehold
Mortgagee.  After the expiration of all applicable notice and grace periods set
forth in this Lease with respect to any such default, Landlord shall give
written notice to the Leasehold Mortgagee (“Mortgagee Notice”) of the failure of
Tenant to cure such Lease Default.  The Mortgagee Notice shall be sent by
certified mail, return receipt requested, or by a nationally recognized
commercial overnight delivery service, to the address set forth in the Leasehold
Mortgage (or such other address as may hereafter be designated in writing to
Landlord by the Leasehold Mortgagee).  Landlord shall not declare or assert a
termination of this Lease by reason of any such Lease Default until a
“reasonable period of time” (as defined below) shall have elapsed following the
receipt of the Mortgagee Notice, during which period the Leasehold Mortgagee
shall have the right, but shall not be obligated, to remedy such Lease Default. 
Landlord hereby agrees to accept performance by any such Leasehold Mortgagee of
any covenant, condition or agreement on Tenant’s part to be performed hereunder
with the same force and effect as though performed by Tenant.

 

(5)                                  Reasonable Period of Time Defined.  As used
in Section 35.B.(4), above, “a reasonable period of time” shall be:  (i) thirty
(30) days if such Lease Default can be remedied during such thirty (30) day
period, or (ii) if such Lease Default cannot be remedied during such thirty (30)
day period, then such period of time as is necessary to remedy such Lease
Default (not to exceed, however, one hundred one hundred eighty (180) days),
provided that the Leasehold Mortgagee has commenced to cure such Lease Default
or to foreclose the lien of its Leasehold Mortgage within such initial thirty
(30) day period and continues to diligently prosecute same to completion.

 

(6)                                  Time Extension.  The time for the Leasehold
Mortgagee to cure any Lease Default by Tenant that reasonably requires the
Leasehold Mortgagee be in possession of the Leased Premises to do so, or the
time for a Leasehold Mortgagee to obtain Tenant’s interest in this Lease in
order to elect to enter into a new lease with Landlord as provided in
Section 35.B.(7) below, shall be deemed extended to include the period of time
required by such Leasehold Mortgagee to obtain such possession or obtain
Tenant’s interest in this Lease (by foreclosure or otherwise) with due
diligence; provided, however, as a condition precedent:  (i) such Leasehold
Mortgagee shall have delivered to Landlord its written commitment to cure all
outstanding Lease Defaults reasonably requiring possession of the Lease
Premises; and (ii) during such period all other obligations of Tenant under this
Lease are being duly performed by such Leasehold Mortgagee.

 

(7)                                  New Lease Covenants.  If this Lease is
terminated for any reason, including, but not limited to, a termination
following a Leasehold Mortgagee’s failure to cure a Lease Default as permitted
in this Section 35, or the rejection or disaffirmance of this Lease pursuant to
bankruptcy laws or other laws affecting creditors’ rights, Landlord will enter
into a new lease of the Leased Premises with the Leasehold Mortgagee, or any
party designated by the Leasehold Mortgagee within thirty (30) days after the
request of the Leasehold Mortgagee.  The new lease shall be effective as of the
date of termination,

 

21

--------------------------------------------------------------------------------


 

rejection or disaffirmance of this Lease and shall be upon the same terms,
covenants and provisions as are contained in this Lease, including the amount of
the Annual Rent and other sums due from Tenant hereunder.  In order to obtain a
new lease, a Leasehold Mortgagee must make a written request to Landlord for the
new lease within (30) days after the Leasehold Mortgagee is notified of the
effective date of termination, rejection or disaffirmance of the Lease, as the
case may be, in which event no further action shall be taken by Landlord pending
the execution and delivery thereof.  In addition, prior to making written
request to Landlord for the new lease, the Leasehold Mortgagee must cure all
Lease Defaults that can be cured by the payment of money and pay to Landlord all
rent and other sums that would have been due and payable by Tenant under this
Lease but for the rejection, disaffirmance or termination.  Further, the
Leasehold Mortgagee shall promptly reimburse Landlord for its reasonable costs
and expenses (including attorneys fees) incurred in connection with such
termination, rejection or dissaffirmance as the case may be.  If the Leasehold
Mortgagee or the party so designated by the Leasehold Mortgagee shall have
entered into a new lease with Landlord pursuant this Section 35.B.(7), then any
Lease Default that cannot be cured by the payment of money shall be deemed
cured.  To the extent Landlord is able, Landlord shall assure that any new lease
made pursuant hereto shall be senior and superior to any other encumbrances on
the Leased Premises.  The Leasehold Mortgagee’s right under this
Section 35.B.(7) are in addition to and not limited by such Leasehold
Mortgagee’s right to cure under Section 35.B.(4) and (5), above.  The provisions
of this Section 35.B.(7) are a separate and independent contract made by
Landlord and each Leasehold Mortgagee.  From the effective date of termination,
rejection or disaffirmance of this Lease to the date of execution and delivery
of such new lease or the expiration of the period during which a Leasehold
Mortgagee may make a request, such Leasehold Mortgagee may, upon payment of any
rent and any other sums as may be due from Tenant, use, occupy and enjoy the
leasehold estate created by this Lease without hindrance by Landlord.

 

(8)                                  Benefit.  The provisions of this Section 35
are for the benefit of each Leasehold Mortgagee and may be relied upon and shall
be enforceable by each Leasehold Mortgagee.  Neither a Leasehold Mortgagee nor
any other holder or owner of the indebtedness secured by a leasehold mortgage or
otherwise shall be liable with respect to the terms, covenants, agreements or
obligations of Tenant contained in this Lease, unless and until such Leasehold
Mortgagee or that holder or owner acquires the interest of Tenant hereunder.

 

(9)                                  Estoppel.  Landlord agrees to promptly (but
in any event within seven (7) days of Tenant’s or Leashold Mortgagee’s request
for same) execute, have notarized and deliver to Tenant and Leasehold Mortgagee
an estoppel certificate (the “Estoppel Certificate”) in such from, substance,
scope and application as may be requested by Leasehold Mortgagee.  Such Estoppel
Certificate shall state, but not be limited to, a representation and covenant of
Landlord that:  (i) the Lease is in full force and effect; (ii) there exists no
condition of default of either Landlord or Tenant under the Lease or if such
condition of default does exist, a statement from Landlord specifying the nature
of such default including the sums due from or action necessary of the
defaulting party in order to cure same; and (iii) such other items as the
Leasehold Mortgagee may require.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Landlord and Tenant hereunto set their hands and seals
as of the date above.

 

 

LANDLORD:

 

 

 

THE CLARK AND JEAN RUSSELL
FAMILY TRUST

 

 

 

 

 

 

 

 

Clark G. Russell, Trustee

 

 

 

 

 

 

 

 

Jean M. Russell, Trustee

 

 

 

 

 

TENANT:

 

 

 

JACOBS ENTERTAINMENT, INC.,
a Delaware corporation

 

And/Or Assigns

 

 

 

 

 

By:

 

 

 

Printed Name: Stephen R. Roark

 

Title:  President and Chief Financial Officer

 

23

--------------------------------------------------------------------------------